DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks and amendment of 25 July 2022 are entered.
	Claims 1-43 are pending. Claims 2, 6, 8-21, 26-27, 31-37, and 42-43 are withdrawn without traverse. Claims 1, 3-5, 7, 22-25, 28-30, and 38-41 are being examined on the merits.
	The rejection of claims 1, 3-5, 7, 22-25, 28-30, and 38-41 under 35 U.S.C. 112(a) is withdrawn in light of the remarks and amendment filed 25 July 2022.

Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 114 and 118 in the reply filed on 11 February 2022 is acknowledged.
Claims 2, 6, 8-21, and 26-27, 31-37, and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1, 3, 4, 7, 22-24, 28-30, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7-9, and 14 of U.S. Patent No. 10,988,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘520 patent claims an identical product.
The ‘520 patent claims a lysin-AMP construct where a first peptide component comprising SEQ ID NO: 118, a variant with 80% identity, or an active fragment, is coupled to a second component of SEQ ID NO: 114 (see e.g. claim 1). This construct has lytic activity, i.e. it functions the same as instantly claimed. This anticipates claim 1.
With respect to claims 3 and 4, the ‘520 patent claims a further stabilizing component (se e.g. claim 2). The stabilizing component is a peptide of SEQ ID NO: 112 or 116. 
With respect to claim 7, the ‘520 patent claims SEQ ID NO: 44 (see e.g. claim 7).
With respect to claim 22, the ‘520 patent claims a pharmaceutical composition (see e.g. claim 6).
With respect to claims 23 and 24, as set forth above the ‘520 patent claims stabilizing peptides.
With respect to claim 28, as set forth above the ‘520 patent claims SEQ ID NO: 44. 
With respect to claim 29, the ‘520 patent claims a solution, suspension, emulsion, inhalable powder, aerosol, or spray (see e.g. claim 8). 
With respect to claim 30, the ‘520 patent claims inclusion of an antibiotic to treat a Gram-negative bacteria (see e.g. claim 9).
With respect to claims 38 and 39, the effects on P. aeruginosa and additional bacteria are an inherent feature of the ‘520 polypeptide, and supported by claims to method of treating such an infection (see e.g. claim 14).
With respect to claims 40 and 41, the resensitization is inherent to the structure. See e.g. Example 13 of ‘520 showing that the construct comprising SEQ ID NO: 118 and SEQ ID NO: 114 in the form of SEQ ID NO: 44 resensitizes P. aeruginosa to carbapenem antibiotics.  

2. Claims 1, 3-5, 7, 22-25, 28, 30, and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 41, 43, 44, and 59-62 of copending Application No. 17/041,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘853 application claims a method of using an overlapping peptide.
The ‘853 application claims a method of resensitizing a Gram-negative bacteria to an antibiotic by administering a lysin or a lysin-AMP polypeptide construct, where the construct comprises SEQ ID NO: 118 and SEQ ID NO: 114 (see e.g. claim 37). This construct anticipates claim 1.
With respect to claim 3, the ‘853 application claims a further component (see e.g. claim 59). 
With respect to claims 4 and 5, the ‘853 application further claims that the stabilizing component is a peptide that includes the same options (see e.g. claims 60 and 61).
With respect to claim 7, the ‘853 application claims SEQ ID NO: 44 along with others (see e.g. claim 62).
With respect to claim 22, the method of treatment of ‘853 implies that a pharmaceutical composition is prepared, as at a minimum the lysin-AMP would need to be dissolved in a carrier such as water for administration of an effective amount.
With respect to claims 23-25, as set forth above the ‘853 application claims the same structure stabilizing components.
With respect to claim 28, as set forth above the ‘853 application claims overlapping sequences including SEQ ID NO: 44.
With respect to claim 30, as set forth above the method of ‘853 includes a second antibiotic (see e.g. claim 37).
With respect to claim 38, the ‘853 application claims additional bacteria (see e.g. claim 41).
With respect to claim 39, the ‘853 application claims the same grouping of bacteria (see e.g. claim 39).
With respect to claim 40, as set forth above the ‘853 application claims resensitization (see e.g. claim 43).
With respect to claim 41, the ‘853 application claims a carbapenem (see e.g. claims 43-44).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claims 1, 3-5, 7, 22-25, 28-30, and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, and 13 of copending Application No. 17/130,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘118 application claims a method of treatment using an overlapping composition.
The ‘118 application claims treatment of endocarditis caused by a Gram-negative bacteria by administering a pharmaceutical composition containing a lysin-AMP construct (see e.g. claim 1). The lysin-AMP construct includes SEQ ID NO: 118 and 114 (see e.g. claim 1). This anticipates claim 1.
With respect to claims 3-5, the ‘118 application claims a structure stabilizing component in the form of a peptide identical to those instantly claimed (see e.g. claims 3-5). 
With respect to claim 7, the ‘118 application claims overlapping sequences including SEQ ID NO: 44 (see e.g. claim 6).
With respect to claim 22, as set forth above ‘118 claims a method of using a pharmaceutical composition.
With respect to claims 23-25, as set forth above ‘118 claims the same structure stabilizing peptides.
With respect to claim 28, as set forth above ‘118 claims overlapping polypeptides.
With respect to claim 29, the ‘118 application claims the same formulations (see e.g. claim 8).
With respect to claim 30, the ‘118 application claims inclusion of a second antibiotic for treatment of Gram-negative bacteria (see e.g. claim 10).
With respect to claim 38, the ‘118 application claims treatment of the same bacteria (see e.g. claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 1, 22, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 47, 51, and 53 of copending Application No. 17/130,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘229 application claims a method of treatment using overlapping compositions.
The ‘229 application claims a method of treating an infection caused by Gram-negative bacteria in pulmonary surfactant by administering a pharmaceutical composition containing a lysin-AMP polypeptide (see e.g. claim 34). The ‘229 application further claims that the lysin-AMP construct can contain SEQ ID NOs: 118 and 114 (see e.g. claim 34). This anticipates claim 1.
With respect to claim 22, as set forth above the ‘229 application claims a method that uses a pharmaceutical composition.
With respect to claim 30, the ‘229 application also claims disruption of biofilms using the same formulations (see e.g. claim 47). The ‘229 application further claims inclusion of an additional antibiotic, including those that target Gram-negative bacteria (see e.g. claims 51 and 53).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments:
The Applicants request the rejection be held in abeyance until allowable subject matter is indicated.
Per MPEP 804, a nonstatutory double patenting rejection can be avoided by filing of a terminal disclaimer, amendment to demonstrate distinctness between claims, or persuasive arguments as to why the rejection is in error. MPEP 804 does not permit the Examiner to hold a rejection in abeyance.
The Applicants’ arguments have been considered but are not persuasive. The rejections are maintained.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658